


Exhibit 10.21

 

FAIRPOINT COMMUNICATIONS, INC. 2005 STOCK INCENTIVE PLAN

 


ARTICLE I
PURPOSES

 

This FairPoint Communications, Inc. 2005 Stock Incentive Plan is intended to
foster and promote the long-term financial success of the Company and the
Subsidiaries and increase total shareholder returns by (i) motivating superior
performance by means of performance-related incentives, (ii) encouraging and
providing for the acquisition of an ownership interest in the Company by its
employees and directors and (iii) enabling the Company and its Subsidiaries to
attract and retain the services of outstanding employees, consultants and
directors upon whose judgment, interest and special effort the successful
conduct of its operations is largely dependent.  Capitalized terms are defined
in Article XIII.

 


ARTICLE II
POWERS OF THE COMMITTEE

 


2.1                                 POWER TO GRANT AWARDS.  THE COMMITTEE SHALL
DETERMINE THE PARTICIPANTS TO WHOM AWARDS SHALL BE GRANTED, THE TYPE OR TYPES OF
AWARDS TO BE GRANTED AND THE TERMS AND CONDITIONS OF ANY AND ALL SUCH AWARDS. 
THE COMMITTEE MAY ESTABLISH DIFFERENT TERMS AND CONDITIONS FOR DIFFERENT TYPES
OF AWARDS, FOR DIFFERENT PARTICIPANTS RECEIVING THE SAME TYPE OF AWARD AND FOR
THE SAME PARTICIPANT FOR EACH AWARD SUCH PARTICIPANT MAY RECEIVE, WHETHER OR NOT
GRANTED AT DIFFERENT TIMES.

 


2.2                                 ADMINISTRATION.  THE COMMITTEE SHALL BE
RESPONSIBLE FOR THE ADMINISTRATION OF THE PLAN, INCLUDING, WITHOUT LIMITATION,
DETERMINING WHICH PARTICIPANTS RECEIVE AWARDS, WHAT KIND OF AWARDS ARE MADE
UNDER THE PLAN AND FOR WHAT NUMBER OF SHARES, AND THE OTHER TERMS AND CONDITIONS
OF EACH SUCH AWARD.  THE COMMITTEE SHALL HAVE THE RESPONSIBILITY OF CONSTRUING
AND INTERPRETING THE PLAN AND OF ESTABLISHING, AMENDING AND RESCINDING SUCH
RULES AND REGULATIONS AS IT MAY DEEM NECESSARY OR DESIRABLE FOR THE PROPER
ADMINISTRATION OF THE PLAN.  ANY DECISION OR ACTION TAKEN OR TO BE TAKEN BY THE
COMMITTEE, ARISING OUT OF OR IN CONNECTION WITH THE CONSTRUCTION,
ADMINISTRATION, INTERPRETATION AND EFFECT OF THE PLAN AND OF ITS RULES AND
REGULATIONS, SHALL, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, BE
WITHIN ITS ABSOLUTE DISCRETION (EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN) AND SHALL BE CONCLUSIVE AND BINDING UPON THE COMPANY AND ITS
SUBSIDIARIES, ALL PARTICIPANTS AND ANY PERSON CLAIMING UNDER OR THROUGH ANY
PARTICIPANT.  NO TERM OF THIS PLAN RELATING TO ISOS SHALL BE INTERPRETED,
AMENDED OR ALTERED, NOR SHALL ANY DISCRETION OR AUTHORITY GRANTED UNDER THE PLAN
BE SO EXERCISED, SO AS TO DISQUALIFY THE PLAN UNDER SECTION 422 OF THE CODE.


 


2.3                                 DELEGATION BY THE COMMITTEE.  THE COMMITTEE
MAY DELEGATE ITS AUTHORITY UNDER THIS PLAN; PROVIDED THAT THE COMMITTEE SHALL IN
NO EVENT DELEGATE ITS AUTHORITY WITH RESPECT TO THE COMPENSATION OF THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY, THE OTHER FOUR MOST HIGHLY COMPENSATED
EXECUTIVE OFFICERS (AS DETERMINED UNDER SECTION 162(M) OF THE CODE AND
REGULATIONS THEREUNDER) OF THE COMPANY AND ANY OTHER INDIVIDUAL WHOSE

 

--------------------------------------------------------------------------------


 


COMPENSATION THE BOARD OR COMMITTEE REASONABLY BELIEVES MAY BECOME SUBJECT TO
SECTION 162(M) OF THE CODE.

 


2.4                                 PARTICIPANTS BASED OUTSIDE THE UNITED
STATES.  THE COMMITTEE, IN ORDER TO CONFORM WITH PROVISIONS OF LOCAL LAWS AND
REGULATIONS IN FOREIGN COUNTRIES IN WHICH THE COMPANY OR ITS SUBSIDIARIES
OPERATE, SHALL HAVE SOLE DISCRETION TO (I) MODIFY THE TERMS AND CONDITIONS OF
AWARDS GRANTED TO PARTICIPANTS EMPLOYED OUTSIDE THE UNITED STATES, (II)
ESTABLISH SUBPLANS WITH MODIFIED EXERCISE PROCEDURES AND SUCH OTHER
MODIFICATIONS AS MAY BE NECESSARY OR ADVISABLE UNDER THE CIRCUMSTANCES PRESENTED
BY LOCAL LAWS AND REGULATIONS, AND (III) TAKE ANY ACTION WHICH IT DEEMS
ADVISABLE TO OBTAIN, COMPLY WITH OR OTHERWISE REFLECT ANY NECESSARY GOVERNMENTAL
REGULATORY PROCEDURES, EXEMPTIONS OR APPROVALS WITH RESPECT TO THE PLAN OR ANY
SUBPLAN ESTABLISHED HEREUNDER.


 


ARTICLE III
STOCK SUBJECT TO PLAN

 


3.1                                 NUMBER.  SUBJECT TO THE PROVISIONS OF THIS
ARTICLE III, THE NUMBER OF SHARES SUBJECT TO AWARDS UNDER THE PLAN MAY NOT
EXCEED 947,441 SHARES.  THE SHARES TO BE DELIVERED UNDER THE PLAN MAY CONSIST,
IN WHOLE OR IN PART, OF TREASURY STOCK OR AUTHORIZED BUT UNISSUED COMMON STOCK
NOT RESERVED FOR ANY OTHER PURPOSE.  THE MAXIMUM NUMBER OF SHARES WITH RESPECT
TO WHICH OPTIONS OR STOCK APPRECIATION RIGHTS MAY BE GRANTED TO ANY ONE
PARTICIPANT IN ANY CALENDAR YEAR SHALL BE 500,000.


 


3.2                                 CANCELED, TERMINATED, OR FORFEITED AWARDS;
AWARDS SETTLED FOR CASH.  ANY SHARES SUBJECT TO ANY AWARD GRANTED HEREUNDER THAT
FOR ANY REASON IS CANCELED, TERMINATED OR OTHERWISE SETTLED WITHOUT THE ISSUANCE
OF ANY COMMON STOCK AFTER THE EFFECTIVE DATE OF THIS PLAN SHALL BE AVAILABLE FOR
FURTHER AWARDS UNDER THIS PLAN.


 


3.3                                 ADJUSTMENT IN CAPITALIZATION.  IN THE EVENT
OF ANY ADJUSTMENT EVENT SUCH THAT AN ADJUSTMENT IS REQUIRED TO PRESERVE, OR TO
PREVENT ENLARGEMENT OF, THE BENEFITS OR POTENTIAL BENEFITS MADE AVAILABLE UNDER
THIS PLAN, THE COMMITTEE SHALL, IN SUCH MANNER AS THE COMMITTEE SHALL DEEM
EQUITABLE, ADJUST ANY OR ALL OF (A) THE NUMBER AND KIND OF SHARES WHICH
THEREAFTER MAY BE AWARDED OR OPTIONED AND SOLD UNDER THE PLAN (INCLUDING,
WITHOUT LIMITATION, ADJUSTING THE LIMITS ON THE NUMBER AND TYPES OF CERTAIN
AWARDS THAT MAY BE MADE UNDER THE PLAN), (B) THE NUMBER AND KINDS OF SHARES
SUBJECT TO OUTSTANDING OPTIONS AND OTHER AWARDS AND (C) THE GRANT, EXERCISE OR
CONVERSION PRICE WITH RESPECT TO ANY OF THE FOREGOING, PROVIDED THAT ANY
ADJUSTMENT TO THE EXERCISE OR CONVERSION PRICE OF, OR THE NUMBER AND KIND OF
SHARES SUBJECT TO, OUTSTANDING OPTIONS OR STOCK APPRECIATION RIGHTS THAT THE
COMMITTEE INTENDS TO BE EXCLUDED FROM THE COVERAGE OF SECTION 409A OF THE CODE
SHALL BE MADE IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE. 
IN ADDITION, THE COMMITTEE MAY MAKE PROVISIONS FOR A CASH PAYMENT TO A
PARTICIPANT OR A PERSON WHO HAS AN OUTSTANDING OPTION OR OTHER AWARD.  THE
NUMBER OF SHARES SUBJECT TO ANY OPTION OR OTHER AWARD SHALL ALWAYS BE A WHOLE
NUMBER.

 

2

--------------------------------------------------------------------------------


 


ARTICLE IV
STOCK OPTIONS

 


4.1                                 GRANT OF OPTIONS.  THE COMMITTEE SHALL HAVE
THE POWER TO GRANT OPTIONS THAT ARE “INCENTIVE STOCK OPTIONS” WITHIN THE MEANING
OF SECTION 422 OF THE CODE (“ISOS”) OR THAT ARE NON-STATUTORY STOCK OPTIONS
(“NSOS”) TO ANY PARTICIPANT AND TO DETERMINE (A) THE NUMBER OF ISOS AND THE
NUMBER OF NSOS TO BE GRANTED TO EACH PARTICIPANT AND (B) THE OTHER TERMS AND
CONDITIONS OF SUCH AWARDS.  AN OPTION SHALL BE AN NSO UNLESS OTHERWISE SPECIFIED
BY THE COMMITTEE AT THE TIME OF GRANT.  EACH OPTION SHALL BE EVIDENCED BY AN
OPTION AGREEMENT THAT SHALL SPECIFY (A) THE TYPE OF OPTION GRANTED, (B) THE
NUMBER OF SHARES TO WHICH THE OPTION PERTAINS, (C) THE EXERCISE PRICE, (D) THE
PERIOD IN WHICH THE OPTION MAY BE EXERCISED AND (E) SUCH TERMS AND CONDITIONS
NOT INCONSISTENT WITH THE PLAN AS THE COMMITTEE SHALL DETERMINE.  THE MAXIMUM
NUMBER OF SHARES THAT MAY BE ISSUED UNDER THE PLAN THROUGH ISOS IS 947,441.


 


4.2                                 EXERCISE PRICE.  UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE, OPTIONS GRANTED PURSUANT TO THE PLAN SHALL HAVE AN EXERCISE
PRICE THAT IS NOT LESS THAN THE FAIR MARKET VALUE OF A SHARE ON THE DATE THE
OPTION IS GRANTED.


 


4.3                                 VESTING AND EXERCISABILITY.  OPTIONS AWARDED
UNDER THE PLAN SHALL VEST AND BECOME EXERCISABLE IN ACCORDANCE WITH THE VESTING
SCHEDULE DETERMINED BY THE COMMITTEE, SUBJECT TO THE PARTICIPANT’S CONTINUOUS
EMPLOYMENT WITH THE COMPANY OR A SUBSIDIARY FROM THE DATE OF GRANT THROUGH THE
APPLICABLE VESTING DATE.  NO OPTION SHALL BE EXERCISABLE FOR MORE THAN 10 YEARS
AFTER THE DATE ON WHICH IT IS GRANTED.


 


4.4                                 PAYMENT.  THE COMMITTEE SHALL ESTABLISH
PROCEDURES GOVERNING THE EXERCISE OF OPTIONS.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, THE COMMITTEE MAY PROVIDE THAT PAYMENT OF THE EXERCISE PRICE
MAY BE MADE (A) IN CASH OR ITS EQUIVALENT, (B) BY EXCHANGING SHARES OWNED BY THE
OPTIONEE (WHICH ARE NOT THE SUBJECT OF ANY PLEDGE OR OTHER SECURITY INTEREST),
(C) THROUGH AN ARRANGEMENT WITH A BROKER APPROVED BY THE COMPANY WHEREBY PAYMENT
OF THE EXERCISE PRICE IS ACCOMPLISHED WITH THE PROCEEDS OF THE SALE OF COMMON
STOCK OR (D) BY ANY COMBINATION OF THE FOREGOING; PROVIDED THAT THE COMBINED
VALUE OF ALL CASH AND CASH EQUIVALENTS PAID AND THE FAIR MARKET VALUE OF ANY
SUCH COMMON STOCK SO TENDERED TO THE COMPANY, VALUED AS OF THE DATE OF SUCH
TENDER, IS AT LEAST EQUAL TO SUCH EXERCISE PRICE.  NO SHARES SHALL BE DELIVERED
PURSUANT TO ANY EXERCISE OF AN OPTION UNLESS ARRANGEMENTS SATISFACTORY TO THE
COMMITTEE HAVE BEEN MADE TO ASSURE FULL PAYMENT OF THE EXERCISE PRICE THEREFOR
AND ANY REQUIRED WITHHOLDING OR OTHER SIMILAR TAXES OR GOVERNMENTAL CHARGES.


 


4.5                                 TERMINATION OF EMPLOYMENT.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT AND EXCEPT AS PROVIDED
IN ARTICLE XI, IN THE EVENT A PARTICIPANT’S EMPLOYMENT TERMINATES BY REASON OF
DEATH OR A QUALIFYING TERMINATION OF EMPLOYMENT, THE PARTICIPANT (OR THE
PARTICIPANT’S BENEFICIARY OR LEGAL REPRESENTATIVE) MAY EXERCISE ANY OPTIONS
(REGARDLESS OF WHETHER THEN EXERCISABLE) UNTIL THE EARLIER OF (A) THE
TWELVE-MONTH ANNIVERSARY OF THE DATE OF SUCH TERMINATION OF EMPLOYMENT AND
(B) THE DATE SUCH OPTIONS WOULD OTHERWISE EXPIRE BUT FOR THE OPERATION OF THIS
SECTION 4.5.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE DATE
OF GRANT, IN THE EVENT A

 

3

--------------------------------------------------------------------------------


 


PARTICIPANT’S EMPLOYMENT TERMINATES FOR ANY REASON OTHER THAN DEATH, A
QUALIFYING TERMINATION OF EMPLOYMENT OR CAUSE, THE PARTICIPANT MAY EXERCISE ANY
OPTION THAT IS EXERCISABLE AT THE TIME OF SUCH TERMINATION OF EMPLOYMENT UNTIL
THE EARLIER OF (A) THE 60-DAY ANNIVERSARY OF THE DATE OF SUCH TERMINATION OF
EMPLOYMENT AND (B) THE DATE SUCH OPTIONS WOULD OTHERWISE EXPIRE BUT FOR THE
OPERATION OF THIS SECTION 4.5, AND ANY OPTION THAT IS NOT THEN EXERCISABLE SHALL
BE FORFEITED AND CANCELLED AS OF THE DATE OF SUCH TERMINATION OF EMPLOYMENT.  IN
THE EVENT THAT A PARTICIPANT’S EMPLOYMENT IS TERMINATED FOR CAUSE (OR, FOLLOWING
THE DATE THE PARTICIPANT’S EMPLOYMENT TERMINATES, THE COMMITTEE DETERMINES THAT
CIRCUMSTANCES EXIST SUCH THAT THE PARTICIPANT’S EMPLOYMENT COULD HAVE BEEN
TERMINATED FOR CAUSE), ANY OPTIONS GRANTED TO SUCH PARTICIPANT, WHETHER OR NOT
THEN VESTED, SHALL BE FORFEITED AND CANCELLED AS OF THE DATE OF SUCH TERMINATION
OF EMPLOYMENT.


 


4.6                                 CERTAIN NSO’S. IF AT THE TIME OF GRANT THE
COMMITTEE INTENDS A GRANT OF NSOS TO ANY PARTICIPANT TO BE EXCLUDED FROM THE
COVERAGE OF SECTION 409A OF THE CODE, THEN, NOTWITHSTANDING ANY OTHER PROVISION
OF THE PLAN, SUCH GRANT OF NSOS SHALL (I) HAVE AN EXERCISE PRICE THAT IS NOT
LESS THAN THE FAIR MARKET VALUE OF A SHARE ON THE DATE THE NSOS ARE GRANTED AND
(II) NOT INCLUDE ANY FEATURE FOR THE DEFERRAL OF COMPENSATION OTHER THAN THE
DEFERRAL OF RECOGNITION OF INCOME UNTIL THE EXERCISE OR OTHER DISPOSITION OF THE
NSOS.


 


ARTICLE V
RESTRICTED STOCK AND RESTRICTED UNITS

 


5.1                                 GRANT OF RESTRICTED STOCK AND RESTRICTED
UNITS.  THE COMMITTEE SHALL HAVE THE POWER TO GRANT RESTRICTED STOCK OR
RESTRICTED UNITS TO ANY PARTICIPANT AND TO DETERMINE (A) THE NUMBER OF SHARES OF
RESTRICTED STOCK AND THE NUMBER OF RESTRICTED UNITS TO BE GRANTED TO EACH
PARTICIPANT, (B) THE PERIOD(S) OF RESTRICTION AND (C) THE OTHER TERMS AND
CONDITIONS OF SUCH AWARDS.  THE COMMITTEE SHALL REQUIRE THAT THE STOCK
CERTIFICATES EVIDENCING ANY RESTRICTED STOCK OR RESTRICTED UNITS BE HELD IN THE
CUSTODY OF THE SECRETARY OF THE COMPANY UNTIL THE PERIOD OF RESTRICTION LAPSES,
AND THAT, AS A CONDITION OF ANY RESTRICTED STOCK AWARD, THE PARTICIPANT SHALL
HAVE DELIVERED A STOCK POWER, ENDORSED IN BLANK, RELATING TO THE SHARES COVERED
BY SUCH AWARD.  EACH GRANT OF RESTRICTED STOCK OR RESTRICTED UNITS SHALL BE
EVIDENCED BY A WRITTEN AGREEMENT SETTING FORTH THE TERMS OF SUCH AWARD.


 


5.2                                 VESTING OF RESTRICTED STOCK AND RESTRICTED
UNITS.  RESTRICTED STOCK OR RESTRICTED UNITS GRANTED PURSUANT TO SECTION 5.1
SHALL VEST AND BECOME NONFORFEITABLE, AND THE PERIOD OF RESTRICTION WITH RESPECT
TO SUCH RESTRICTED STOCK OR RESTRICTED UNITS WILL LAPSE, IN ACCORDANCE WITH THE
VESTING SCHEDULE DETERMINED BY THE COMMITTEE.


 


5.3                                 DIVIDEND EQUIVALENTS.


 


(A)                                  RESTRICTED STOCK.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE AT THE TIME OF GRANT, PARTICIPANTS HOLDING
OUTSTANDING RESTRICTED STOCK SHALL NOT BE ENTITLED TO RECEIVE ANY DIVIDENDS OR
DIVIDEND EQUIVALENTS PAID WITH RESPECT TO SUCH SHARES OF RESTRICTED STOCK.

 

4

--------------------------------------------------------------------------------


 


(B)                                 RESTRICTED UNITS.  THE COMMITTEE WILL
DETERMINE WHETHER AND TO WHAT EXTENT TO CREDIT TO THE ACCOUNT OF, OR TO PAY
CURRENTLY TO, EACH RECIPIENT OF A RESTRICTED UNIT, ANY DIVIDEND EQUIVALENTS.  TO
THE EXTENT PROVIDED BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT, ANY CASH
DIVIDEND EQUIVALENTS CREDITED TO A PARTICIPANT’S ACCOUNT SHALL BE DEEMED TO HAVE
BEEN INVESTED IN SHARES ON THE RECORD DATE ESTABLISHED FOR THE RELATED DIVIDEND
AND, ACCORDINGLY, A NUMBER OF RESTRICTED UNITS SHALL BE CREDITED TO SUCH
PARTICIPANT’S ACCOUNT EQUAL TO THE GREATEST WHOLE NUMBER WHICH MAY BE OBTAINED
BY DIVIDING (I) THE VALUE OF SUCH DIVIDEND EQUIVALENTS ON THE RECORD DATE BY
(II) THE FAIR MARKET VALUE OF A SHARE ON SUCH DATE.  ANY ADDITIONAL RESTRICTED
UNITS CREDITED IN RESPECT OF DIVIDEND EQUIVALENTS SHALL BECOME VESTED AND
NONFORFEITABLE, IF AT ALL, ON THE SAME TERMS AND CONDITIONS AS ARE APPLICABLE IN
RESPECT OF THE RESTRICTED UNITS WITH RESPECT TO WHICH SUCH DIVIDEND EQUIVALENTS
WERE PAYABLE.


 


5.4                                 TERMINATION OF EMPLOYMENT.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT AND EXCEPT AS PROVIDED
IN ARTICLE XI, IN THE EVENT A PARTICIPANT’S EMPLOYMENT TERMINATES BY REASON OF A
QUALIFYING TERMINATION OF EMPLOYMENT DURING THE PERIOD OF RESTRICTION, A PRO
RATA PORTION OF ANY SHARES RELATED TO A RESTRICTED STOCK OR RESTRICTED UNIT HELD
BY SUCH PARTICIPANT SHALL BECOME NONFORFEITABLE, BASED UPON THE PERCENTAGE OF
WHICH THE NUMERATOR IS THE PORTION OF THE PERIOD OF RESTRICTION THAT EXPIRED
PRIOR TO THE PARTICIPANT’S TERMINATION AND THE DENOMINATOR IS THE NUMBER OF DAYS
IN THE PERIOD OF RESTRICTION.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT
OR AFTER THE DATE OF GRANT, IN THE EVENT A PARTICIPANT’S EMPLOYMENT TERMINATES
BECAUSE OF THE PARTICIPANT’S DEATH DURING THE PERIOD OF RESTRICTION, ANY SHARES
RELATED TO A RESTRICTED STOCK OR RESTRICTED UNIT HELD BY SUCH PARTICIPANT SHALL
BECOME NONFORFEITABLE.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER
THE DATE OF GRANT, IN THE EVENT A PARTICIPANT’S EMPLOYMENT TERMINATES FOR ANY
REASON OTHER THAN DEATH OR A QUALIFYING TERMINATION OF EMPLOYMENT DURING THE
PERIOD OF RESTRICTION, ANY RESTRICTED STOCK OR RESTRICTED UNITS HELD BY SUCH
PARTICIPANT SHALL BE FORFEITED AND CANCELLED AS OF THE DATE OF SUCH TERMINATION
OF EMPLOYMENT.


 


5.5                                 SETTLEMENT OF RESTRICTED UNITS.  UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT, WHEN A
PERIOD OF RESTRICTION WITH RESPECT TO AN AWARD OF RESTRICTED UNITS LAPSES AND
THE RESTRICTED UNITS BECOME VESTED AND NONFORFEITABLE, THE PARTICIPANT SHALL
RECEIVE (I) ONE SHARE FOR EACH SUCH RESTRICTED UNIT (INCLUDING ADDITIONAL
RESTRICTED UNITS CREDITED IN RESPECT OF DIVIDEND EQUIVALENTS) OR (II) IF THE
COMMITTEE SO DETERMINES, THE COMMITTEE MAY DIRECT THE COMPANY TO PAY TO THE
PARTICIPANT THE FAIR MARKET VALUE OF SUCH SHARES AS OF SUCH PAYMENT DATE.


 


ARTICLE VI
INCENTIVE AWARDS

 


6.1                                 GRANT OF INCENTIVE STOCK AND INCENTIVE
UNITS.  THE COMMITTEE SHALL HAVE THE AUTHORITY TO GRANT INCENTIVE STOCK OR
INCENTIVE UNITS TO ANY PARTICIPANT AND TO DETERMINE (A) THE NUMBER OF INCENTIVE
STOCK AND THE NUMBER OF INCENTIVE UNITS TO BE GRANTED TO EACH PARTICIPANT,
(B) THE RESTRICTIONS PURSUANT TO WHICH SUCH AWARD IS SUBJECT TO FORFEITURE BY
REASON OF THE PERFORMANCE CRITERIA ESTABLISHED BY THE COMMITTEE PURSUANT TO
SECTION 6.2 NOT BEING MET IN WHOLE OR IN PART AND (C) THE OTHER TERMS AND
CONDITIONS OF

 

5

--------------------------------------------------------------------------------


 


SUCH AWARDS.  EACH GRANT OF INCENTIVE STOCK OR INCENTIVE UNITS SHALL BE
EVIDENCED BY A WRITTEN AGREEMENT SETTING FORTH THE TERMS OF SUCH AWARD.


 


6.2                                 PERFORMANCE CRITERIA.


 


(A)                                  WITHIN 90 DAYS AFTER EACH PERFORMANCE
PERIOD BEGINS (OR SUCH OTHER DATE AS MAY BE REQUIRED OR PERMITTED UNDER SECTION
162(M) OF THE CODE, IF APPLICABLE), THE COMMITTEE SHALL ESTABLISH THE
PERFORMANCE OBJECTIVE OR OBJECTIVES FOR THE APPLICABLE PERFORMANCE PERIOD THAT
MUST BE SATISFIED IN ORDER FOR AN AWARD TO BE VESTED AND NONFORFEITABLE (THE
“PERFORMANCE CRITERIA”).  ANY SUCH PERFORMANCE CRITERIA WILL BE BASED UPON THE
RELATIVE OR COMPARATIVE ACHIEVEMENT OF ONE OR MORE OF THE FOLLOWING CRITERIA, OR
SUCH OTHER CRITERIA, AS MAY BE DETERMINED BY THE COMMITTEE: (I) REVENUE GROWTH;
(II) EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION; (III)
EARNINGS BEFORE INTEREST, TAXES AND AMORTIZATION; (IV) OPERATING INCOME; (V)
PRE- OR AFTER-TAX INCOME; (VI) CASH FLOW; (VII) CASH FLOW PER SHARE; (VIII) NET
EARNINGS; (IX) EARNINGS PER SHARE; (X) RETURN ON EQUITY; (XI) RETURN ON INVESTED
CAPITAL; (XII) RETURN ON ASSETS; (XIII) ECONOMIC VALUE ADDED (OR AN EQUIVALENT
METRIC); (XIV) SHARE PRICE PERFORMANCE; (XV) TOTAL SHAREHOLDER RETURN; (XVI)
IMPROVEMENT IN OR ATTAINMENT OF EXPENSE LEVELS; (XVII) IMPROVEMENT IN OR
ATTAINMENT OF WORKING CAPITAL LEVELS; OR (XVIII) DEBT REDUCTION.


 

(b)  The Performance Criteria related to Incentive Stock or Incentive Units
shall be achieved upon the determination by the Committee that the objective or
objectives for the applicable Performance Period have been attained, in whole or
in part.  The Committee may provide at the time of grant that in the event the
objective or objectives are attained in part, a specified portion (which may be
zero) of the Award will vest and become nonforfeitable and the remaining portion
shall be forfeited.

 


6.3                                 DIVIDEND EQUIVALENTS.


 


(A)                                  INCENTIVE STOCK.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT, PARTICIPANTS GRANTED
INCENTIVE STOCK SHALL NOT BE ENTITLED TO RECEIVE CASH DIVIDENDS OR DIVIDEND
EQUIVALENTS.


 


(B)                                 INCENTIVE UNITS.  THE COMMITTEE WILL
DETERMINE WHETHER AND TO WHAT EXTENT TO CREDIT TO THE ACCOUNT OF, OR TO PAY
CURRENTLY TO, EACH RECIPIENT OF AN INCENTIVE UNIT, ANY DIVIDEND EQUIVALENTS.  TO
THE EXTENT PROVIDED BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT, ANY CASH
DIVIDEND EQUIVALENTS WITH RESPECT TO THE INCENTIVE UNITS CREDITED TO A
PARTICIPANT’S ACCOUNT SHALL BE DEEMED TO HAVE BEEN INVESTED IN SHARES ON THE
RECORD DATE ESTABLISHED FOR THE RELATED DIVIDEND AND, ACCORDINGLY, A NUMBER OF
INCENTIVE UNITS, AS THE CASE MAY BE, SHALL BE CREDITED TO SUCH PARTICIPANT’S
ACCOUNT EQUAL TO THE GREATEST WHOLE NUMBER WHICH MAY BE OBTAINED BY DIVIDING
(I) THE VALUE OF SUCH DIVIDEND EQUIVALENTS ON THE RECORD DATE BY (II) THE FAIR
MARKET VALUE OF A SHARE ON SUCH DATE.  ANY ADDITIONAL INCENTIVE UNIT CREDITED IN
RESPECT OF DIVIDEND EQUIVALENTS SHALL BECOME VESTED AND NONFORFEITABLE, IF AT
ALL, ON THE SAME TERMS AND CONDITIONS AS ARE APPLICABLE IN RESPECT OF THE
INCENTIVE UNIT WITH RESPECT TO WHICH SUCH DIVIDEND EQUIVALENTS WERE PAYABLE.

 

6

--------------------------------------------------------------------------------


 


6.4                                 TERMINATION OF EMPLOYMENT.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT AND EXCEPT AS PROVIDED
IN ARTICLE XI, IN THE EVENT THAT A PARTICIPANT’S EMPLOYMENT TERMINATES BY REASON
OF A QUALIFYING TERMINATION OF EMPLOYMENT DURING THE PERFORMANCE PERIOD, ANY
AWARD OF INCENTIVE STOCK OR INCENTIVE UNITS SHALL BECOME VESTED AND
NONFORFEITABLE AT THE END OF THE PERFORMANCE PERIOD AS TO THAT NUMBER OF SUCH
INCENTIVE STOCK OR INCENTIVE UNITS, AS THE CASE MAY BE, THAT IS EQUAL TO THAT
PERCENTAGE, IF ANY, OF SUCH AWARD THAT WOULD HAVE BEEN EARNED HAD THE
PARTICIPANT’S EMPLOYMENT NOT SO TERMINATED PRIOR TO THE EXPIRATION OF THE
PERFORMANCE PERIOD TIMES A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS EMPLOYED DURING THE PERFORMANCE PERIOD AND THE DENOMINATOR OF WHICH IS THE
TOTAL NUMBER OF DAYS DURING THE PERFORMANCE PERIOD. UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT, IN THE EVENT THAT A
PARTICIPANT’S EMPLOYMENT TERMINATES BECAUSE OF DEATH DURING THE PERFORMANCE
PERIOD, ANY AWARD OF INCENTIVE STOCK OR INCENTIVE UNITS SHALL BECOME VESTED AND
NONFORFEITABLE AT THE END OF THE PERFORMANCE PERIOD AS TO THAT NUMBER OF SUCH
INCENTIVE STOCK OR INCENTIVE UNITS, AS THE CASE MAY BE, THAT IS EQUAL TO THAT
PERCENTAGE, IF ANY, OF SUCH AWARD THAT WOULD HAVE BEEN EARNED HAD THE
PARTICIPANT’S EMPLOYMENT NOT SO TERMINATED PRIOR TO THE EXPIRATION OF THE
PERFORMANCE PERIOD. UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE
DATE OF GRANT, IN THE EVENT A PARTICIPANT’S EMPLOYMENT TERMINATES FOR ANY REASON
OTHER THAN DEATH OR A QUALIFYING TERMINATION OF EMPLOYMENT DURING THE
PERFORMANCE PERIOD, ANY INCENTIVE STOCK OR INCENTIVE UNITS HELD BY SUCH
PARTICIPANT SHALL BE FORFEITED AND CANCELLED AS OF THE DATE OF SUCH TERMINATION
OF EMPLOYMENT.


 


6.5                                 SETTLEMENT OF INCENTIVE UNITS.  UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT, WHEN THE
PERFORMANCE CRITERIA WITH RESPECT TO AN AWARD OF INCENTIVE UNITS IS ACHIEVED AND
THE INCENTIVE UNITS BECOME VESTED AND NONFORFEITABLE, THE PARTICIPANT SHALL
RECEIVE (I) ONE SHARE FOR EACH SUCH INCENTIVE UNIT (INCLUDING ADDITIONAL
INCENTIVE UNITS CREDITED IN RESPECT OF DIVIDEND EQUIVALENTS, IF ANY) OR (II) IF
THE COMMITTEE SO DETERMINES, THE COMMITTEE MAY DIRECT THE COMPANY TO PAY TO THE
PARTICIPANT THE FAIR MARKET VALUE OF SUCH SHARES AS OF SUCH PAYMENT DATE.


 


ARTICLE VII
STOCK APPRECIATION RIGHTS

 


7.1                                 GRANT OF STOCK APPRECIATION RIGHTS.  STOCK
APPRECIATION RIGHTS MAY BE GRANTED TO ANY PARTICIPANTS, ALL PARTICIPANTS OR ANY
CLASS OF PARTICIPANTS AT SUCH TIME OR TIMES AS SHALL BE DETERMINED BY THE
COMMITTEE.  STOCK APPRECIATION RIGHTS MAY BE GRANTED ONLY ON A FREESTANDING
BASIS, AND NOT RELATED TO ANY OPTION.  A GRANT OF A STOCK APPRECIATION RIGHT
SHALL BE EVIDENCED BY A WRITTEN AGREEMENT CONTAINING SUCH PROVISIONS NOT
INCONSISTENT WITH THE PLAN AS THE COMMITTEE SHALL APPROVE.


 


7.2                                 TERMS AND CONDITIONS OF STOCK APPRECIATION
RIGHTS.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE DATE OF
GRANT, THE TERMS AND CONDITIONS (INCLUDING, WITHOUT LIMITATION, THE EXERCISE
PERIOD OF THE STOCK APPRECIATION RIGHT, THE VESTING SCHEDULE APPLICABLE THERETO
AND THE IMPACT OF ANY TERMINATION OF SERVICE ON THE PARTICIPANT’S RIGHTS WITH
RESPECT TO THE STOCK APPRECIATION RIGHT) APPLICABLE WITH RESPECT TO STOCK
APPRECIATION RIGHTS SHALL BE SUBSTANTIALLY IDENTICAL (TO THE EXTENT POSSIBLE
TAKING

 

7

--------------------------------------------------------------------------------


 


INTO ACCOUNT THE DIFFERENCES RELATED TO THE CHARACTER OF THE STOCK APPRECIATION
RIGHT) TO THE TERMS AND CONDITIONS THAT WOULD HAVE BEEN APPLICABLE UNDER ARTICLE
IV ABOVE WERE THE GRANT OF THE STOCK APPRECIATION RIGHTS A GRANT OF AN OPTION.


 


7.3                                 PAYMENT OF STOCK APPRECIATION RIGHT AMOUNT. 
UPON EXERCISE OF A STOCK APPRECIATION RIGHT, THE HOLDER SHALL BE ENTITLED TO
RECEIVE PAYMENT, IN CASH, IN SHARES OR IN A COMBINATION THEREOF, AS DETERMINED
BY THE COMMITTEE, OF AN AMOUNT DETERMINED BY MULTIPLYING THE EXCESS, IF ANY, OF
THE FAIR MARKET VALUE OF A SHARE AT THE DATE OF EXERCISE OVER THE STOCK
APPRECIATION RIGHT’S BASE VALUE OR EXERCISE PRICE, BY THE NUMBER OF SHARES WITH
RESPECT TO WHICH THE STOCK APPRECIATION RIGHTS ARE THEN BEING EXERCISED.


 


7.4                                 CERTAIN STOCK APPRECIATION RIGHTS.  IF AT
THE TIME OF GRANT THE COMMITTEE INTENDS A GRANT OF STOCK APPRECIATION RIGHTS TO
ANY PARTICIPANT TO BE EXCLUDED FROM THE COVERAGE OF SECTION 409A OF THE CODE,
THEN, NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, SUCH GRANT OF STOCK
APPRECIATION RIGHTS SHALL (I) HAVE A BASE VALUE OR EXERCISE PRICE THAT IS NOT
LESS THAN THE FAIR MARKET VALUE OF A SHARE ON THE DATE THE STOCK APPRECIATION
RIGHTS ARE GRANTED, (II) BE PAYABLE UPON EXERCISE ONLY WITH SHARES AND (III) NOT
INCLUDE ANY FEATURE FOR THE DEFERRAL OF COMPENSATION OTHER THAN THE DEFERRAL OF
RECOGNITION OF INCOME UNTIL THE EXERCISE OR OTHER DISPOSITION OF THE STOCK
APPRECIATION RIGHTS.


 


ARTICLE VIII
DEFERRED SHARES

 


8.1                                 DEFERRED SHARE AWARDS.  THE COMMITTEE SHALL
HAVE THE AUTHORITY TO GRANT DEFERRED SHARES TO ANY PARTICIPANT AND TO DETERMINE
(I) THE NUMBER OF DEFERRED SHARES GRANTED TO EACH PARTICIPANT, (II) THE DATE
SUCH DEFERRED SHARES SHALL BECOME VESTED AND (III) THE DATE SUCH DEFERRED SHARES
WILL BE PAYABLE TO THE PARTICIPANT.  IN ADDITION, ON SUCH DATE OR DATES AS SHALL
BE ESTABLISHED BY THE COMMITTEE AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE
COMMITTEE SHALL DETERMINE, A PARTICIPANT MAY BE PERMITTED TO ELECT TO DEFER
RECEIPT OF ALL OR A PORTION OF HIS ANNUAL COMPENSATION AND/OR ANNUAL INCENTIVE
BONUS (“DEFERRED AMOUNT”) PAYABLE BY THE COMPANY OR A SUBSIDIARY AND RECEIVE IN
LIEU THEREOF A NUMBER OF DEFERRED SHARES EQUAL TO THE GREATEST WHOLE NUMBER
WHICH MAY BE OBTAINED BY DIVIDING (I) THE DEFERRED AMOUNT BY (II) THE FAIR
MARKET VALUE OF A SHARE ON THE DATE SUCH COMPENSATION OR BONUS WOULD OTHERWISE
HAVE BEEN PAYABLE TO THE PARTICIPANT.  NO SHARES WILL BE ISSUED AT THE TIME AN
AWARD OF DEFERRED SHARES IS MADE AND THE COMPANY SHALL NOT BE REQUIRED TO SET
ASIDE A FUND FOR THE PAYMENT OF ANY SUCH AWARD.  THE COMPANY WILL ESTABLISH A
SEPARATE ACCOUNT FOR THE PARTICIPANT AND WILL RECORD IN SUCH ACCOUNT THE NUMBER
OF DEFERRED SHARES AWARDED TO THE PARTICIPANT.  TO THE EXTENT THE COMMITTEE SO
DETERMINES, A PARTICIPANT WHO ELECTS TO DEFER RECEIPT OF HIS OR HER COMPENSATION
OR BONUS AND RECEIVE DEFERRED SHARES MAY ALSO RECEIVE THAT NUMBER OF
SUPPLEMENTAL DEFERRED SHARES (“SUPPLEMENTAL UNITS”) EQUAL TO THE GREATEST WHOLE
NUMBER WHICH MAY BE OBTAINED BY DIVIDING (I) SUCH PERCENTAGE OF THE DEFERRED
AMOUNT AS IS DETERMINED BY THE COMMITTEE BY (II) THE FAIR MARKET VALUE OF A
SHARE ON THE DATE OF GRANT.  EACH GRANT OF DEFERRED SHARES AND SUPPLEMENTAL
UNITS SHALL BE EVIDENCED BY A WRITTEN AGREEMENT SETTING FORTH THE TERMS OF SUCH
AWARD.

 

8

--------------------------------------------------------------------------------


 


8.2                                 VESTING OF DEFERRED SHARES AND SUPPLEMENTAL
UNITS.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE DATE OF
GRANT, THE DEFERRED SHARES TOGETHER WITH ANY DIVIDEND EQUIVALENTS CREDITED WITH
RESPECT THERETO, SHALL BE FULLY VESTED AT ALL TIMES.  THE SUPPLEMENTAL UNITS
TOGETHER WITH ANY DIVIDEND EQUIVALENTS CREDITED WITH RESPECT THERETO, WILL
BECOME VESTED IN ACCORDANCE WITH THE VESTING SCHEDULE DETERMINED BY THE
COMMITTEE, SUBJECT TO THE PARTICIPANT’S CONTINUOUS EMPLOYMENT WITH THE COMPANY
OR A SUBSIDIARY THROUGH SUCH VESTING DATE.


 


8.3                                 DIVIDEND EQUIVALENTS.  THE COMMITTEE WILL
DETERMINE WHETHER AND TO WHAT EXTENT DIVIDEND EQUIVALENTS WILL BE CREDITED TO
THE ACCOUNT OF, OR PAID CURRENTLY TO, A RECIPIENT OF DEFERRED SHARES OR
SUPPLEMENTAL UNITS.  TO THE EXTENT PROVIDED BY THE COMMITTEE AT OR AFTER THE
DATE OF GRANT, ANY CASH DIVIDEND EQUIVALENTS WITH RESPECT TO THE DEFERRED SHARES
AND SUPPLEMENTAL UNITS DEEMED CREDITED TO A PARTICIPANT’S ACCOUNT SHALL BE
DEEMED TO HAVE BEEN INVESTED IN SHARES ON THE RECORD DATE ESTABLISHED FOR THE
RELATED DIVIDEND AND, ACCORDINGLY, A NUMBER OF DEFERRED SHARES OR SUPPLEMENTAL
UNITS, AS THE CASE MAY BE, SHALL BE CREDITED TO SUCH PARTICIPANT’S ACCOUNT EQUAL
TO THE GREATEST WHOLE NUMBER WHICH MAY BE OBTAINED BY DIVIDING (I) THE AMOUNT OF
SUCH DIVIDEND EQUIVALENT ON THE RECORD DATE BY (II) THE FAIR MARKET VALUE OF A
SHARE ON SUCH DATE.


 


8.4                                 TERMINATION OF EMPLOYMENT.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT AND EXCEPT AS PROVIDED
IN ARTICLE XI, IN THE EVENT THAT A PARTICIPANT’S EMPLOYMENT TERMINATES BY REASON
OF DEATH OR A QUALIFYING TERMINATION OF EMPLOYMENT DURING THE VESTING PERIOD,
ANY SUPPLEMENTAL UNITS (AND RELATED DIVIDEND EQUIVALENTS, IF ANY) GRANTED TO A
PARTICIPANT SHALL BECOME VESTED AND NONFORFEITABLE.  UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT, IN THE EVENT A PARTICIPANT’S
EMPLOYMENT TERMINATES FOR ANY REASON OTHER THAN DEATH, A QUALIFYING TERMINATION
OF EMPLOYMENT OR CAUSE DURING THE VESTING PERIOD, ANY SUPPLEMENTAL UNITS (AND
RELATED DIVIDEND EQUIVALENTS, IF ANY) HELD BY SUCH PARTICIPANT, TO THE EXTENT
UNVESTED, SHALL BE FORFEITED AND CANCELLED AS OF THE DATE OF SUCH TERMINATION OF
EMPLOYMENT.  IN THE EVENT THAT A PARTICIPANT’S EMPLOYMENT IS TERMINATED FOR
CAUSE (OR, FOLLOWING THE DATE THE PARTICIPANT’S EMPLOYMENT TERMINATES, THE
COMMITTEE DETERMINES THAT CIRCUMSTANCES EXIST SUCH THAT THE PARTICIPANT’S
EMPLOYMENT COULD HAVE BEEN TERMINATED FOR CAUSE), ANY SUPPLEMENTAL UNITS (AND
RELATED DIVIDEND EQUIVALENTS, IF ANY) GRANTED TO SUCH PARTICIPANT, WHETHER OR
NOT THEN VESTED, SHALL BE FORFEITED AND CANCELLED AS OF THE DATE OF SUCH
TERMINATION OF EMPLOYMENT.


 


8.5                                 SETTLEMENT OF DEFERRED SHARES. UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE DATE OF GRANT AND EXCEPT
AS PROVIDED IN ARTICLE XI, A PARTICIPANT SHALL RECEIVE AS OF THE DATE OF SUCH
PARTICIPANT’S TERMINATION OF EMPLOYMENT (OR SUCH OTHER DATE AS MAY BE ELECTED BY
THE PARTICIPANT OR REQUIRED BY THE COMMITTEE IN ACCORDANCE WITH THE RULES AND
PROCEDURES OF THE COMMITTEE) (I) ONE SHARE FOR EACH DEFERRED SHARE CREDITED TO
SUCH PARTICIPANT’S ACCOUNT AND (II) SUBJECT TO SECTION 8.4, ONE SHARE FOR EACH
SUPPLEMENTAL UNIT THAT SHALL HAVE BECOME VESTED.  THE COMMITTEE MAY PROVIDE IN
THE AWARD AGREEMENT APPLICABLE TO ANY DEFERRED SHARES OR SUPPLEMENTAL UNITS
THAT, IN LIEU OF ISSUING SHARES, THE COMMITTEE MAY DIRECT THE COMPANY TO PAY TO
THE PARTICIPANT THE FAIR MARKET VALUE OF SUCH SHARES AS OF SUCH PAYMENT DATE.

 

9

--------------------------------------------------------------------------------


 


8.6                                 FURTHER DEFERRAL ELECTIONS.  A PARTICIPANT
MAY ELECT TO FURTHER DEFER RECEIPT OF SHARES ISSUABLE IN RESPECT OF DEFERRED
SHARES (OR AN INSTALLMENT OF AN AWARD) FOR A SPECIFIED PERIOD OR UNTIL A
SPECIFIED EVENT, SUBJECT IN EACH CASE TO THE COMMITTEE’S APPROVAL AND TO SUCH
TERMS AS ARE DETERMINED BY THE COMMITTEE, ALL IN ITS SOLE DISCRETION.  SUBJECT
TO ANY EXCEPTIONS ADOPTED BY THE COMMITTEE, SUCH ELECTION MUST GENERALLY BE MADE
AT LEAST 12 MONTHS PRIOR TO THE ORIGINAL SETTLEMENT DATE OF SUCH DEFERRED SHARES
(OR ANY SUCH INSTALLMENT THEREOF) AND SUCH ELECTION MAY NOT TAKE EFFECT UNTIL
THE EXPIRATION OF SUCH 12 MONTH PERIOD.  A FURTHER DEFERRAL OPPORTUNITY DOES NOT
HAVE TO BE MADE AVAILABLE TO ALL PARTICIPANTS, AND DIFFERENT TERMS AND
CONDITIONS MAY APPLY WITH RESPECT TO THE FURTHER DEFERRAL OPPORTUNITIES MADE
AVAILABLE TO DIFFERENT PARTICIPANTS.


 


ARTICLE IX
CHANGE IN CONTROL

 


9.1                                 ACCELERATED VESTING AND PAYMENT.  SUBJECT TO
THE PROVISIONS OF SECTION 9.2 BELOW, IN THE EVENT OF A CHANGE IN CONTROL, EACH
OPTION SHALL BE, AT THE DISCRETION OF THE COMMITTEE, EITHER CANCELED IN EXCHANGE
FOR A PAYMENT IN CASH OF AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF THE CHANGE IN
CONTROL PRICE OVER THE EXERCISE PRICE FOR SUCH OPTION, OR FULLY EXERCISABLE
REGARDLESS OF THE EXERCISE SCHEDULE OTHERWISE APPLICABLE TO SUCH OPTION.  ALL
OTHER AWARDS SHALL BECOME NONFORFEITABLE AND BE IMMEDIATELY TRANSFERABLE OR
PAYABLE, AS THE CASE MAY BE.


 


9.2                                 ALTERNATIVE AWARDS.  NOTWITHSTANDING SECTION
9.1, NO CANCELLATION, ACCELERATION OF EXERCISABILITY, VESTING, CASH SETTLEMENT
OR OTHER PAYMENT SHALL OCCUR WITH RESPECT TO ANY AWARD OR ANY CLASS OF AWARDS IF
THE COMMITTEE REASONABLY DETERMINES IN GOOD FAITH PRIOR TO THE OCCURRENCE OF A
CHANGE IN CONTROL THAT SUCH AWARD OR AWARDS SHALL BE HONORED OR ASSUMED, OR NEW
RIGHTS SUBSTITUTED THEREFOR (SUCH HONORED, ASSUMED OR SUBSTITUTED AWARD AN
“ALTERNATIVE AWARD”), BY A PARTICIPANT’S EMPLOYER (OR THE PARENT OR A SUBSIDIARY
OF SUCH EMPLOYER) IMMEDIATELY FOLLOWING THE CHANGE IN CONTROL, PROVIDED THAT ANY
SUCH ALTERNATIVE AWARD MUST:


 

(I)                                     BE BASED ON STOCK THAT IS TRADED ON AN
ESTABLISHED U.S. SECURITIES MARKET, OR THAT WILL BE SO TRADED WITHIN 60 DAYS OF
THE CHANGE IN CONTROL;

 

(II)                                  PROVIDE SUCH PARTICIPANT (OR EACH
PARTICIPANT IN A CLASS OF PARTICIPANTS) WITH RIGHTS AND ENTITLEMENTS
SUBSTANTIALLY EQUIVALENT TO OR BETTER THAN THE RIGHTS, TERMS AND CONDITIONS
APPLICABLE UNDER SUCH AWARD, INCLUDING, BUT NOT LIMITED TO, AN IDENTICAL OR
BETTER EXERCISE OR VESTING SCHEDULE AND IDENTICAL OR BETTER TIMING AND METHODS
OF PAYMENT;

 

(III)                               HAVE SUBSTANTIALLY EQUIVALENT ECONOMIC VALUE
TO SUCH AWARD (DETERMINED AT THE TIME OF THE CHANGE IN CONTROL); AND

 

(IV)                              HAVE TERMS AND CONDITIONS WHICH PROVIDE THAT
IN THE EVENT THAT THE PARTICIPANT’S EMPLOYMENT IS INVOLUNTARILY TERMINATED OR
CONSTRUCTIVELY TERMINATED, ANY CONDITIONS ON A PARTICIPANT’S RIGHTS UNDER, OR
ANY RESTRICTIONS ON TRANSFER OR

 

10

--------------------------------------------------------------------------------


 

EXERCISABILITY APPLICABLE TO, EACH SUCH ALTERNATIVE AWARD SHALL BE WAIVED OR
SHALL LAPSE, AS THE CASE MAY BE.

 

For this purpose, a constructive termination shall mean a termination by a
Participant following (i) a material reduction in the Participant’s base salary
or a Participant’s incentive compensation opportunity, (ii) a material reduction
in the Participant’s responsibilities or (iii) the relocation of the
Participant’s principal place of work to a location that is more than 50 miles
from the Participant’s principal place of work immediately prior to the Change
in Control, in each case without the Participant’s written consent.

 


9.3                                 TERMINATION OF EMPLOYMENT PRIOR TO CHANGE IN
CONTROL.  IN THE EVENT THAT ANY CHANGE IN CONTROL OCCURS AS A RESULT OF ANY
TRANSACTION DESCRIBED IN SUBCLAUSE (III) OR (V) OF THE DEFINITION OF SUCH TERM,
ANY PARTICIPANT WHOSE EMPLOYMENT IS TERMINATED DUE TO DEATH OR DISABILITY OR BY
THE COMPANY FOR ANY REASON OTHER THAN CAUSE ON OR AFTER THE DATE, IF ANY, ON
WHICH THE SHAREHOLDERS OF THE COMPANY APPROVE SUCH TRANSACTION, BUT PRIOR TO THE
CONSUMMATION THEREOF, SHALL BE TREATED, SOLELY FOR PURPOSES OF THIS PLAN
(INCLUDING, WITHOUT LIMITATION, THIS ARTICLE IX), AS CONTINUING IN THE COMPANY’S
EMPLOYMENT UNTIL THE OCCURRENCE OF SUCH CHANGE IN CONTROL, AND TO HAVE BEEN
TERMINATED IMMEDIATELY THEREAFTER.


 


ARTICLE X
STOCKHOLDER RIGHTS

 

A Participant (or a Permitted Transferee) shall have no rights as a stockholder
with respect to any Shares covered by an Award until he or she shall have become
the holder of record of such Share(s), and no adjustments shall be made for
dividends in cash or other property or distribution or other rights in respect
to any such Shares, except as otherwise specifically provided for in this Plan.

 


ARTICLE XI
 SECTION 409A OF THE CODE

 

In connection with a Participant’s termination of employment, the payment,
settlement or exercisability of an Award held by a Participant who the Committee
reasonably believes is a “specified employee” (within the meaning of Section
409A of the Code) shall not be made before the first business day that is six
months and one day after the date of such Participant’s termination of
employment (or, if earlier, upon death) if the Committee reasonably believes an
Award to be subject to Section 409A(a)(2)(B) of the Code.  Notwithstanding
anything to the contrary in the Plan, the Committee may in its absolute
discretion alter or amend any of the provisions of this Plan if such alteration
or amendment would be required to comply with Section 409A of the Code or any
regulations promulgated thereunder.

 

11

--------------------------------------------------------------------------------


 


ARTICLE XII
AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

 

The Board or the Committee at any time may terminate or suspend the Plan, and
from time to time may amend or modify the Plan, provided that no amendment,
modification, or termination of the Plan shall in any manner adversely affect
any Award theretofore granted under the Plan, without the consent of the
Participant.  Unless earlier terminated, the Plan shall terminate on the day
immediately prior to the first meeting of the stockholders of the Company in
2009 at which directors will be elected.

 


ARTICLE XIII
DEFINITIONS

 


13.1                           CERTAIN DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN WITHOUT DEFINITION SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


 

“Act” means the Securities Exchange Act of 1934, as amended.

 

“Adjustment Event” means any stock dividend, stock split, share combination,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other
similar event affecting the Common Stock.

 

“Affiliate” means, with respect to any person, any other person controlled by,
controlling or under common control with such person.

 

“Alternative Award” has the meaning given in Section 9.2.

 

“Award” means any Option, Restricted Stock, Restricted Unit, Stock Appreciation
Right, Incentive Stock, Incentive Unit, Deferred Share, or Supplemental Unit
granted under the Plan or any combination thereof, including Awards combining
two or more types of Awards in a single grant.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless otherwise provided in an Award, (i) the refusal or neglect
of the Participant to perform substantially his or her employment-related
duties, (ii) the Participant’s personal dishonesty, incompetence, willful
misconduct or breach of fiduciary duty, (iii) the Participant’s conviction of a
crime constituting a felony (or a crime or offense of equivalent magnitude in
any jurisdiction) or his or her willful violation of any other law, rule, or
regulation (other than a traffic violation or other offense or violation outside
of the course of employment which in no way adversely affects the Company or its
reputation or the ability of the Participant to perform his or her employment
related duties or to represent the Company) or (iv) the material breach by the
Participant of any applicable written policy of the Company or any Subsidiary;
provided that, with respect to any Participant who is party to an employment
agreement with the Company or a Subsidiary, “Cause” shall have the meaning
specified in such

 

12

--------------------------------------------------------------------------------


 

Participant’s employment agreement.  The determination as to whether “Cause” has
occurred shall be made by the Committee, which shall have the authority to waive
the consequences under the Plan of the existence or occurrence of any of the
events, acts or omissions constituting “Cause.”

 

“Change in Control” means the first occurrence of any of the following events
(other than a Public Offering):

 

(i)                                     the members of the Board (the “Incumbent
Directors”) cease for any reason other than due to death to constitute at least
a majority of the members of the Board, provided that any director whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the members of the Board other than as a
result of a proxy contest, or any agreement arising out of an actual or
threatened proxy contest, shall be treated as an Incumbent Director;

 

(ii)                                  the acquisition by any person, entity or
“group” (as defined in Section 13(d) the Act), other than the Company, the
Subsidiaries, any employee benefit plan of the Company or the Subsidiaries, any
Kelso Entity or any Affiliate of any Kelso Entity, any THL Entity or any
Affiliate of any THL Entity, of 50% or more of the combined voting power of the
Company’s then outstanding voting securities;

 

(iii)                               the merger or consolidation of the Company,
as a result of which persons who were stockholders of the Company immediately
prior to such merger or consolidation, do not, immediately thereafter, own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of directors of the merged or consolidated
company;

 

(iv)                              the liquidation or dissolution of the Company
other than a liquidation into the Company or into any Subsidiary; and

 

(v)                                 the sale, transfer or other disposition of
all or substantially all of the assets of the Company to one or more persons or
entities that are not, immediately prior to such sale, transfer or other
disposition, Affiliates of the Company, any Kelso Entity or any THL Entity.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur in the event the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code.

 

“Change in Control Price” means the price per Share offered in conjunction with
any transaction resulting in a Change in Control on a fully-diluted basis (as
determined in good faith by the Committee as constituted before the Change in
Control, if any part of the offered price is payable other than in cash) or, in
the case of a Change in Control occurring solely by reason of a change in the
composition of the Board, the highest Fair Market Value of a Share

 

13

--------------------------------------------------------------------------------


 

on any of the 30 trading days immediately preceding the date on which a Change
in Control occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Committee” means the Compensation Committee of the Board, or when section
162(m) of the Code or Rule 16b promulgated under the Act would require action to
be taken by a committee of “outside directors” or “Non-Employee Directors,” as
the case may be, the “Committee” shall, if appropriate, be deemed to refer to a
subcommittee of the Compensation Committee that consists of two or more members
meeting such requirements, or the full Board in the absence of such a
subcommittee.

 

“Common Stock” means the common stock of the Company, par value $.01 per share.

 

“Company” means FairPoint Communications, Inc., a Delaware corporation, and any
successor thereto.

 

“Deferred Amount” has the meaning given in Section 8.1.

 

“Deferred Share” means the deferred share units that confer upon a Participant
the right to receive Shares at the end of a specified deferral period as set
forth in Article VIII.

 

“Disability” means, unless otherwise provided in an Award, a long-term
disability within the meaning of the long-term disability or other similar
program then applicable to a Participant or, in the absence of any such program,
as determined by the Committee; provided that with respect to any Participant
who is a party to an employment agreement with the Company or a Subsidiary,
“Disability” shall have the meaning, if any, specified in such agreement.

 

“Dividend Equivalents” means dividends paid by the Company with respect to
Shares corresponding to Awards awarded under the Plan.

 

“Employee” means any officer, employee or consultant of the Company or any
Subsidiary, or any director of the Company or any Subsidiary.

 

“Fair Market Value” means, as of any date of determination, the closing price of
a Share on the New York Stock Exchange (or on such other recognized market or
quotation system on which the trading prices of Common Stock are traded or
quoted at the relevant time).  In the event that there are no Common Stock
transactions reported on such exchange or system on such date, Fair Market Value
shall mean the closing price of a Share on the immediately preceding day on
which Common Stock transactions were so reported.

 

14

--------------------------------------------------------------------------------


 

“Incentive Stock” shall mean an award of Common Stock that is forfeitable until
the achievement of specified Performance Criteria as provided for in Section
6.1.

 

“Incentive Unit” shall mean a contractual right to receive Common Stock, or cash
based on the Fair Market Value of Common Stock, made pursuant to Section 6.1
that is forfeitable by the Participant until the achievement of specified
Performance Criteria or until otherwise determined by the Committee or in
accordance with the terms of the Plan.

 

“ISOs” has the meaning given in Section 4.1.

 

“Kelso” means Kelso Investment Associates V, L.P. and any successor investment
vehicle managed by Kelso.

 

“Kelso Entities” means collectively, Kelso and Kelso Equity Partners V, L.P.

 

“Normal Retirement” means a termination of the Participant’s employment under
circumstances that the Committee determines as qualifying as retirement at
normal retirement age for purposes of the Plan.

 

“NSOs” has the meaning given in Section 4.1.

 

“Option” means the right to purchase Common Stock at a stated price for a
specified period of time.

 

“Participant” means any Employee or prospective Employee of the Company
designated by the Committee to receive an Award under the Plan.

 

“Performance Criteria” has the meaning given in Section 6.2(a).

 

“Performance Period” means the period, as determined by the Committee, during
which the performance of the Company, any Subsidiary, any business unit and any
individual is measured to determine whether and the extent to which the
applicable performance measures have been achieved.

 

“Period of Restriction” means the period during which a Restricted Stock or
Restricted Unit is subject to forfeiture.

 

“Permitted Transferees” has the meaning given in Section 14.1.

 

“Plan” means this FairPoint Communications, Inc. 2005 Stock Incentive Plan, as
the same may be amended from time to time.

 

“Public Offering” means a public offering pursuant to an effective registration
statement under the Securities Act of 1933, as amended, that covers (together
with prior registrations) (a) not less than 20% of the outstanding Shares,

 

15

--------------------------------------------------------------------------------


 

on a fully diluted basis, or (b) Shares that, after the closing of such public
offering, will be traded on the New York Stock Exchange, the American Stock
Exchange or the National Association of Securities Dealers Automated Quotation
System.

 

“Qualifying Termination of Employment” means a termination of a Participant’s
employment with the Company or any of its Subsidiaries by reason of the
Participant’s Disability, early retirement with the consent of the Committee or
Normal Retirement.

 

“Restricted Stock” means an award of Common Stock made pursuant to Section 5.1
that is forfeitable by the Participant until the completion of a specified
period of future service or until otherwise determined by the Committee or in
accordance with the terms of the Plan.

 

“Restricted Unit” means a contractual right to receive Common Stock, or cash
based on the Fair Market Value of Common Stock, made pursuant to Section 5.1
that is forfeitable by the Participant until the completion of a specified
period of future service or until otherwise determined by the Committee or in
accordance with the terms of the Plan.

 

“Share” means a share of Common Stock.

 

“Stock Appreciation Right” means the right to receive a payment from the
Company, in cash or Common Stock, in an amount to be determined under Article
VII of the Plan.

 

“Subsidiary” means any corporation in which the Company owns, directly or
indirectly, stock representing 50% or more of the voting power of all classes of
stock entitled to vote and any other business organization, regardless of form,
in which the Company possesses directly or indirectly 50% or more of the total
combined equity interests in such organization.

 

“Supplemental Unit” has the meaning given in Section 8.1.

 

“THL Entity” means Thomas H. Lee Equity Fund IV, L.P. and its Affiliates.

 


13.2                           GENDER AND NUMBER.  EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, WORDS IN THE MASCULINE GENDER USED IN THE PLAN SHALL
INCLUDE THE FEMININE GENDER, THE SINGULAR SHALL INCLUDE THE PLURAL, AND THE
PLURAL SHALL INCLUDE THE SINGULAR.

 

16

--------------------------------------------------------------------------------


 


ARTICLE XIV
MISCELLANEOUS PROVISIONS

 


14.1                           NONTRANSFERABILITY OF AWARDS.  NO AWARD SHALL BE
ASSIGNABLE OR TRANSFERABLE EXCEPT BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION; PROVIDED THAT THE COMMITTEE MAY PERMIT (ON SUCH TERMS AND
CONDITIONS AS IT SHALL ESTABLISH) A PARTICIPANT TO TRANSFER AN AWARD FOR NO
CONSIDERATION TO THE PARTICIPANT’S CHILD, STEPCHILD, GRANDCHILD, PARENT,
STEPPARENT, GRANDPARENT, SPOUSE, FORMER SPOUSE, SIBLING, NIECE, NEPHEW,
MOTHER-IN-LAW, FATHER-IN-LAW, SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR
SISTER-IN-LAW, INCLUDING ADOPTIVE RELATIONSHIPS, ANY PERSON SHARING THE
PARTICIPANT’S HOUSEHOLD (OTHER THAN A TENANT OR EMPLOYEE), A TRUST IN WHICH
THESE PERSONS HAVE MORE THAN FIFTY PERCENT OF THE BENEFICIAL INTEREST, A
FOUNDATION IN WHICH THESE PERSONS (OR THE PARTICIPANT) CONTROL THE MANAGEMENT OF
ASSETS, AND ANY OTHER ENTITY IN WHICH THESE PERSONS (OR THE PARTICIPANT) OWN
MORE THAN FIFTY PERCENT OF THE VOTING INTERESTS (“PERMITTED TRANSFEREES”). 
EXCEPT TO THE EXTENT REQUIRED BY LAW, NO RIGHT OR INTEREST OF ANY PARTICIPANT
SHALL BE SUBJECT TO ANY LIEN, OBLIGATION OR LIABILITY OF THE PARTICIPANT.  ALL
RIGHTS WITH RESPECT TO AWARDS GRANTED TO A PARTICIPANT UNDER THE PLAN SHALL BE
EXERCISABLE DURING THE PARTICIPANT’S LIFETIME ONLY BY SUCH PARTICIPANT OR, IF
APPLICABLE, HIS OR HER PERMITTED TRANSFEREE(S).  THE RIGHTS OF A PERMITTED
TRANSFEREE SHALL BE LIMITED TO THE RIGHTS CONVEYED TO SUCH PERMITTED TRANSFEREE,
WHO SHALL BE SUBJECT TO AND BOUND BY THE TERMS OF THE AGREEMENT OR AGREEMENTS
BETWEEN THE PARTICIPANT AND THE COMPANY.  NOTWITHSTANDING THE FOREGOING, NO ISO
SHALL BE ASSIGNABLE OR TRANSFERABLE EXCEPT BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION, AND DURING A PARTICIPANT’S LIFETIME, SHALL BE EXERCISABLE ONLY BY
THE PARTICIPANT.


 


14.2                           BENEFICIARY DESIGNATION.  EACH PARTICIPANT UNDER
THE PLAN MAY FROM TIME TO TIME NAME ANY BENEFICIARY OR BENEFICIARIES (WHO MAY BE
NAMED CONTINGENTLY OR SUCCESSIVELY) TO WHOM ANY BENEFIT UNDER THE PLAN IS TO BE
PAID OR BY WHOM ANY RIGHT UNDER THE PLAN IS TO BE EXERCISED IN CASE OF HIS
DEATH.  EACH DESIGNATION WILL REVOKE ALL PRIOR DESIGNATIONS BY THE SAME
PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE COMMITTEE, AND WILL BE
EFFECTIVE ONLY WHEN FILED BY THE PARTICIPANT IN WRITING WITH THE COMMITTEE
DURING HIS LIFETIME.  IN THE ABSENCE OF ANY SUCH DESIGNATION, BENEFITS REMAINING
UNPAID AT THE PARTICIPANT’S DEATH SHALL BE PAID TO OR EXERCISED BY THE
PARTICIPANT’S SURVIVING SPOUSE, IF ANY, OR OTHERWISE TO OR BY HIS OR HER ESTATE.


 


14.3                           NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION. 
NOTHING IN THE PLAN SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE
COMPANY OR ANY SUBSIDIARY TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT AT ANY TIME,
NOR TO CONFER UPON ANY PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR ANY SUBSIDIARY.  NO EMPLOYEE SHALL HAVE A RIGHT TO BE SELECTED AS A
PARTICIPANT, OR, HAVING BEEN SO SELECTED, TO RECEIVE ANY FUTURE AWARDS.


 


14.4                           TAX WITHHOLDING.  THE COMPANY SHALL HAVE THE
RIGHT TO DEDUCT FROM ALL AMOUNTS PAID TO A PARTICIPANT IN CASH (WHETHER UNDER
THIS PLAN OR OTHERWISE) ANY TAXES REQUIRED BY LAW TO BE WITHHELD IN RESPECT OF
AWARDS UNDER THIS PLAN.  IN THE CASE OF ANY AWARD SATISFIED IN THE FORM OF
SHARES, NO SHARES SHALL BE ISSUED UNLESS AND UNTIL ARRANGEMENTS SATISFACTORY TO
THE COMMITTEE SHALL HAVE BEEN MADE TO SATISFY ANY WITHHOLDING TAX OBLIGATIONS
APPLICABLE WITH RESPECT TO SUCH AWARD.  WITHOUT LIMITING THE

 

17

--------------------------------------------------------------------------------


 


GENERALITY OF THE FOREGOING, THE COMPANY SHALL HAVE THE RIGHT TO RETAIN, OR THE
COMMITTEE MAY, SUBJECT TO SUCH TERMS AND CONDITIONS AS IT MAY ESTABLISH FROM
TIME TO TIME, PERMIT PARTICIPANTS TO ELECT TO TENDER SHARES (INCLUDING SHARES
ISSUABLE IN RESPECT OF AN AWARD) TO SATISFY, IN WHOLE OR IN PART, THE AMOUNT
REQUIRED TO BE WITHHELD (BUT NO GREATER AMOUNT).


 


14.5                           COMPLIANCE WITH LEGAL AND EXCHANGE REQUIREMENTS. 
THE PLAN, THE GRANTING AND EXERCISING OF AWARDS THEREUNDER, AND ANY OBLIGATIONS
OF THE COMPANY UNDER THE PLAN, SHALL BE SUBJECT TO ALL APPLICABLE FEDERAL AND
STATE LAWS, RULES, AND REGULATIONS, AND TO SUCH APPROVALS BY ANY REGULATORY OR
GOVERNMENTAL AGENCY AS MAY BE REQUIRED, AND TO ANY RULES OR REGULATIONS OF ANY
EXCHANGE ON WHICH THE SHARES ARE LISTED.  THE COMPANY, IN ITS DISCRETION, MAY
POSTPONE THE GRANTING AND EXERCISING OF AWARDS, THE ISSUANCE OR DELIVERY OF
SHARES UNDER ANY AWARD OR ANY OTHER ACTION PERMITTED UNDER THE PLAN TO PERMIT
THE COMPANY, WITH REASONABLE DILIGENCE, TO COMPLETE SUCH STOCK EXCHANGE LISTING
OR REGISTRATION OR QUALIFICATION OF SUCH SHARES OR OTHER REQUIRED ACTION UNDER
ANY FEDERAL OR STATE LAW, RULE, OR REGULATION AND MAY REQUIRE ANY PARTICIPANT TO
MAKE SUCH REPRESENTATIONS AND FURNISH SUCH INFORMATION AS IT MAY CONSIDER
APPROPRIATE IN CONNECTION WITH THE ISSUANCE OR DELIVERY OF SHARES IN COMPLIANCE
WITH APPLICABLE LAWS, RULES, AND REGULATIONS.  THE COMPANY SHALL NOT BE
OBLIGATED BY VIRTUE OF ANY PROVISION OF THE PLAN TO RECOGNIZE THE EXERCISE OF
ANY AWARD OR TO OTHERWISE SELL OR ISSUE SHARES IN VIOLATION OF ANY SUCH LAWS,
RULES, OR REGULATIONS, AND ANY POSTPONEMENT OF THE EXERCISE OR SETTLEMENT OF ANY
AWARD UNDER THIS PROVISION SHALL NOT EXTEND THE TERM OF SUCH AWARDS.  NEITHER
THE COMPANY NOR ITS DIRECTORS OR OFFICERS SHALL HAVE ANY OBLIGATION OR LIABILITY
TO A PARTICIPANT WITH RESPECT TO ANY AWARD (OR SHARES ISSUABLE THEREUNDER) THAT
SHALL LAPSE BECAUSE OF SUCH POSTPONEMENT.


 


14.6                           INDEMNIFICATION.  EACH PERSON WHO IS OR SHALL
HAVE BEEN A MEMBER OF THE COMMITTEE OR OF THE BOARD SHALL BE INDEMNIFIED AND
HELD HARMLESS BY THE COMPANY AGAINST AND FROM ANY LOSS, COST, LIABILITY, OR
EXPENSE THAT MAY BE IMPOSED UPON OR REASONABLY INCURRED BY HIM IN CONNECTION
WITH OR RESULTING FROM ANY CLAIM, ACTION, SUIT, OR PROCEEDING TO WHICH HE MAY BE
MADE A PARTY OR IN WHICH HE MAY BE INVOLVED BY REASON OF ANY ACTION TAKEN OR
FAILURE TO ACT UNDER THE PLAN AND AGAINST AND FROM ANY AND ALL AMOUNTS PAID BY
HIM IN SETTLEMENT THEREOF, WITH THE COMPANY’S APPROVAL, OR PAID BY HIM IN
SATISFACTION OF ANY JUDGMENT IN ANY SUCH ACTION, SUIT, OR PROCEEDING AGAINST
HIM, PROVIDED HE SHALL GIVE THE COMPANY AN OPPORTUNITY, AT ITS OWN EXPENSE, TO
HANDLE AND DEFEND THE SAME BEFORE HE UNDERTAKES TO HANDLE AND DEFEND IT ON HIS
OWN BEHALF.  THE FOREGOING RIGHT OF INDEMNIFICATION SHALL NOT BE EXCLUSIVE AND
SHALL BE INDEPENDENT OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH
PERSONS MAY BE ENTITLED UNDER THE COMPANY’S ARTICLES OF INCORPORATION OR
BY-LAWS, BY CONTRACT, AS A MATTER OF LAW, OR OTHERWISE.


 


14.7                           LEGEND.  TO THE EXTENT ANY STOCK CERTIFICATE IS
ISSUED TO A PARTICIPANT IN RESPECT OF SHARES OF RESTRICTED STOCK PRIOR TO THE
EXPIRATION OF THE PERIOD OF RESTRICTION, SUCH CERTIFICATE SHALL BE REGISTERED IN
THE NAME OF THE PARTICIPANT AND SHALL BEAR SUCH RESTRICTIVE LEGEND AS THE
COMMITTEE DETERMINES APPROPRIATE.  UPON THE LAPSE OF THE PERIOD OF RESTRICTION
WITH RESPECT TO SUCH RESTRICTED STOCK, THE COMPANY SHALL ISSUE OR HAVE

 

18

--------------------------------------------------------------------------------


 


ISSUED IN EXCHANGE FOR THOSE CERTIFICATES PREVIOUSLY ISSUED NEW SHARE
CERTIFICATES WITHOUT SUCH LEGEND HEREIN IN RESPECT OF ANY SHARES THAT HAVE
BECOME VESTED.


 


14.8                           EFFECTIVE DATE.  THE PLAN SHALL BE EFFECTIVE
IMMEDIATELY PRIOR TO THE CONSUMMATION DATE OF THE INITIAL PUBLIC OFFERING OF
SHARES.


 


14.9                           NO LIMITATION ON COMPENSATION.  NOTHING IN THE
PLAN SHALL BE CONSTRUED TO LIMIT THE RIGHT OF THE COMPANY TO ESTABLISH OTHER
PLANS OR TO PAY COMPENSATION TO ITS EMPLOYEES, IN CASH OR PROPERTY, IN A MANNER
WHICH IS NOT EXPRESSLY AUTHORIZED UNDER THE PLAN.


 


14.10                     GOVERNING LAW.  THE PLAN SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS WHICH WOULD REQUIRE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE CORPORATE LAW OF
THE STATE OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.


 


14.11                     SEVERABILITY; BLUE PENCIL.  IN THE EVENT THAT ANY ONE
OR MORE OF THE PROVISIONS OF THIS PLAN SHALL BE OR BECOME INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED THEREBY.  IF, IN THE
OPINION OF ANY COURT OF COMPETENT JURISDICTION SUCH COVENANTS ARE NOT REASONABLE
IN ANY RESPECT, SUCH COURT SHALL HAVE THE RIGHT, POWER AND AUTHORITY TO EXCISE
OR MODIFY SUCH PROVISION OR PROVISIONS OF THESE COVENANTS AS TO THE COURT SHALL
APPEAR NOT REASONABLE AND TO ENFORCE THE REMAINDER OF THESE COVENANTS AS SO
AMENDED.


 


14.12                     NO IMPACT ON BENEFITS.  EXCEPT AS MAY OTHERWISE BE
SPECIFICALLY STATED UNDER ANY EMPLOYEE BENEFIT PLAN, POLICY OR PROGRAM, NO
AMOUNT PAYABLE IN RESPECT OF ANY AWARD SHALL BE TREATED AS COMPENSATION FOR
PURPOSES OF CALCULATING A PARTICIPANT’S RIGHT UNDER ANY SUCH PLAN, POLICY OR
PROGRAM.


 


14.13                     NO CONSTRAINT ON CORPORATE ACTION.  NOTHING IN THIS
PLAN SHALL BE CONSTRUED (I) TO LIMIT, IMPAIR OR OTHERWISE AFFECT THE COMPANY’S
RIGHT OR POWER TO MAKE ADJUSTMENTS, RECLASSIFICATIONS, REORGANIZATIONS OR
CHANGES OF ITS CAPITAL OR BUSINESS STRUCTURE, OR TO MERGE OR CONSOLIDATE, OR
DISSOLVE, LIQUIDATE, SELL, OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS
OR (II) TO LIMIT THE RIGHT OR POWER OF THE COMPANY, OR ANY SUBSIDIARY TO TAKE
ANY ACTION WHICH SUCH ENTITY DEEMS TO BE NECESSARY OR APPROPRIATE.


 


14.14                     HEADINGS AND CAPTIONS.  THE HEADINGS AND CAPTIONS
HEREIN ARE PROVIDED FOR REFERENCE AND CONVENIENCE ONLY, SHALL NOT BE CONSIDERED
PART OF THIS PLAN, AND SHALL NOT BE EMPLOYED IN THE CONSTRUCTION OF THIS PLAN.

 

19

--------------------------------------------------------------------------------

 
